Name: Commission Implementing Regulation (EU) 2016/1825 of 6 September 2016 amending Implementing Regulation (EU) No 901/2014 with regard to the administrative requirements for the approval and market surveillance of two- or three-wheel vehicles and quadricycles (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: executive power and public service;  transport policy;  technology and technical regulations;  environmental policy;  organisation of transport;  trade policy;  mechanical engineering;  land transport
 Date Published: nan

 15.10.2016 EN Official Journal of the European Union L 279/47 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1825 of 6 September 2016 amending Implementing Regulation (EU) No 901/2014 with regard to the administrative requirements for the approval and market surveillance of two- or three-wheel vehicles and quadricycles (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 168/2013 of the European Parliament and of the Council of 15 January 2013 on the approval and market surveillance of two- or three-wheel vehicles and quadricycles (1), and in particular Articles 27(4), 29(4), 30(2) and (3), 32(1), 38(2), 39(3), 40(4) and Article 72 thereof, Whereas: (1) To allow the type-approval of fuel tanks as a separate technical unit, a specific information document containing the related information should be inserted as a new Appendix to Annex I to Commission Implementing Regulation (EU) No 901/2014 (2). (2) In order to reduce the administrative burden on manufacturers, in particular with regard to vehicles of categories L6e and L7e, additional system type-approvals should be allowed. (3) To ensure that in the case of vehicles equipped with Continuous Variable Transmission all relevant information is provided, the table specifying information on gear ratios to be entered into the information document should be amended. (4) In order to establish a clear link between the two configurations of vehicles capable of converting their performance level from subcategory (L3e/L4e)-A2 to (L3e/L4e)-A3 and vice versa, and to facilitate vehicle owners' access to that information, an entry for the EU type-approval number of the original configuration should be added to the template set out in Appendix 24 to Annex I to Implementing Regulation (EU) No 901/2014 and to the template for the certificate of conformity set out in Annex IV to that Implementing Regulation. (5) To provide further information in the case of new technologies and new concepts, additional entries should be inserted in the templates for type-approval certificates for systems, components or separate technical units. (6) For the purposes of clarity and consistency some explanatory notes should be amended or deleted. (7) Implementing Regulation (EU) No 901/2014 should therefore be amended accordingly. (8) In order to allow additional time for manufacturers and national authorities to achieve a timely application of the amendments provided for in this Regulation, this Regulation should enter into force as a matter of urgency, especially taking into account that Regulation (EU) No 168/2013 became applicable on 1 January 2016 and that related administrative requirements will become compulsory with regard to all new vehicles registered or placed on the market as from 1 January 2018. (9) The applicability of the amendments to the templates for the certificates of conformity should be deferred until 1 September 2017 in order to provide manufacturers and national authorities with additional lead-time for the adaptation of their administrative arrangements for the registration of vehicles, and in particular their information technology systems, to those amendments. (10) The measures provided for in this Regulation are in accordance with the opinion of the committee referred to in Article 73(1) of Regulation (EU) No 168/2013, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and IV to VIII to Implementing Regulation (EU) No 901/2014 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the first day following that of its publication in the Official Journal of the European Union. Point 2 of the Annex shall apply from 1 September 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 60, 2.3.2013, p. 52. (2) Commission Implementing Regulation (EU) No 901/2014 of 18 July 2014 implementing Regulation (EU) No 168/2013 of the European Parliament and of the Council with regard to the administrative requirements for the approval and market surveillance of two- or three-wheel vehicles and quadricycles (OJ L 249, 22.8.2014, p. 1). ANNEX Implementing Regulation (EU) No 901/2014 is amended as follows: (1) Annex I is amended as follows: (a) in the list of Appendices, each of the following rows is inserted following their numerical order: 5a Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) a maximum torque and a maximum net power of a propulsion unit system 8a Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) an installation of audible warning devices system 9a Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) an installation of glazing, windscreen wipers and defrosting and demisting devices system 9b Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) an identification of controls, tell-tales and indicators system 11a Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) a safety belt anchorages system 11b Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) a steer-ability, cornering properties and turn ability system 13a Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) a vehicle occupant protection, including interior fittings, head restraint and vehicle doors system 20a Model information document relating to EU type-approval of a fuel tank as a STU (b) in Part B, in point 2.2., in Table 1, in LIST I, the following row is inserted following its numerical order: 5a System: maximum torque and a maximum net power of a propulsion unit X Appendix 2 (c) in Part B, in point 2.2., in Table 1, in LIST II, each of the following rows is inserted following their numerical order: 8a System: installation of audible warning devices II 9a System: installation of glazing, windscreen wipers and defrosting and demisting devices VII 9b System: identification of controls, tell-tales and indicators VIII 11a System: safety belt anchorages XII 11b System: steer-ability, cornering properties and turn ability XIV 13a System: vehicle occupant protection, including interior fittings, head restraint and vehicle doors XVII (d) in Part B, in point 2.2., in Table 1, in LIST III, each of the following rows is inserted following their numerical order: 20a STU: fuel tank IX (e) in Part B, in point 2.8., the table relating to information document data entries is amended as follows: (i) the following information document data entry 3.3.3.4. is inserted: 3.3.3.4. L1e  L7e 15/30(4) minutes power(27): ¦kW (ii) the information document data entry 3.5.4. is replaced by the following: 3.5.4. Gear ratios L1e  L7e Overview gear ratios Gear(24) Internal transmission ratios (ratios of engine to transmission output shaft revolutions) Final drive ratio(s) (ratio of transmission output shaft to driven wheel revolutions) Total gear ratios Ratio (engine speed/vehicle speed) for manual transmission only 1 2 3 ¦ Reverse (iii) the information document data entry 4.0.1. is replaced by the following: 4.0.1. L1e  L7e Environmental step: Euro ¦(3/4/5) (4) (iv) the following information document data entries 4.0.2. to 4.0.5. are inserted: 4.0.2. L1e  L7e Fuel consumption (provide details for each reference fuel tested) ¦l/kg(4)/100 km 4.0.3. L1e  L7e CO2 emissions(25): ¦g/km 4.0.4. L1e  L7e Energy consumption(25): ¦Wh/km 4.0.5. L1e  L7e Electric range(25): ¦km (f) Appendix 3 is amended as follows: (i) the information document data entry 4.0.1. is replaced by the following: 4.0.1. L1e  L7e Environmental step: Euro ¦(3/4/5) (4) (ii) the following information document data entries 4.0.2. to 4.0.5. are inserted: 4.0.2. L1e  L7e Fuel consumption (provide details for each reference fuel tested) ¦l/kg(4)/100 km 4.0.3. L1e  L7e CO2 emissions(25): ¦g/km 4.0.4. L1e  L7e Energy consumption(25): ¦Wh/km 4.0.5. L1e  L7e Electric range(25): ¦km (g) Appendix 4 is amended as follows: (i) the information document data entries 4.0.2., 4.0.2.1. and 4.0.2.2. are deleted; (ii) the following information document data entries 4.0.6. and 4.0.6.1. are inserted: 4.0.6. Sound level 4.0.6.1. L3e Limit value for Lurban (16): ¦dB(A); (h) the following Appendix 5a is inserted: Appendix 5a Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) a maximum torque and a maximum net power of a propulsion unit system Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturer's authorised representative, if any: ¦ 0.10. Vehicle(s) for which the separate technical unit is intended for(21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.8. Propulsion unit performance 1.8.1. L3e, L4e, L5e, L7e-A, L7e-B2 Declared maximum vehicle speed: ¦km/h 1.8.2. L1e, L2e, L6e, L7e-B1, L7e-C Maximum design vehicle speed(22): ¦km/h and gear in which it is reached: ¦ 1.8.3. L1e  L7e Maximum net power combustion engine: ¦kW at ¦min-1 at A/F ratio: ¦ 1.8.4. L1e  L7e Maximum net torque combustion engine: ¦Nm at ¦min-1 at A/F ratio: ¦ 1.8.5. L1e  L7e Maximum continuous-rated power electric motor (15/30(4) minutes power(27)): ¦kW at ¦min-1 1.8.6. L1e  L7e Maximum continuous-rated torque electric motor: ¦Nm at ¦min-1 1.8.7. L1e  L7e Maximum continuous total power for propulsion(s): ¦kW at ¦min-1 at A/F ratio: ¦ 1.8.8. L1e  L7e Maximum continuous total torque for propulsion(s): ¦Nm at ¦min-1 at A/F ratio: ¦ 1.8.9. L1e  L7e Maximum peak power for propulsion(s): ¦kW at ¦min-1 at A/F ratio: ¦ 3. GENERAL POWERTRAIN CHARACTERISTICS 3.2. Combustion engine 3.2.1. Specific engine information 3.2.1.1. L1e  L7e Number of combustion engines: ¦ 3.2.1.2. L1e  L7e Working principle: internal combustion engine (ICE)/positive ignition/compression ignition/external combustion engine (ECE)/turbine/compressed air(4): ¦ 3.2.1.3. L1e  L7e Cycle: four-stroke/two-stroke/rotary/other(4): 3.2.1.4. L1e  L7e Cylinders 3.2.1.4.1. L1e  L7e Number: ¦ 3.2.1.4.2. L1e  L7e Arrangement(26): ¦ 3.2.1.4.3. L1e  L7e Bore(12): ¦mm 3.2.1.4.4. L1e  L7e Stroke(12): ¦mm 3.2.1.4.5. L1e  L7e Number and configuration of stators in the case of rotary-piston engine: ¦ 3.2.1.4.6. L1e  L7e Volume of combustion chambers in the case of rotary-piston engine: ¦cm3 3.2.1.4.7. L1e  L7e Firing order: ¦ 3.2.1.5. L1e  L7e Engine capacity(6): ¦cm3 3.2.1.6. L1e  L7e Volumetric compression ratio(7): ¦ 3.3. Pure electric and hybrid electric propulsion and control 3.3.3.4. L1e  L7e 15/30(4) minutes power(27): ¦kW (i) Appendix 6 is amended as follows: (i) the information document data entry 4.0.1. is replaced by the following: 4.0.1. L1e  L7e Environmental step: Euro ¦(3/4/5) (4) (ii) the following information document data entries 4.0.2. to 4.0.5. are inserted: 4.0.2. L1e  L7e Fuel consumption (provide details for each reference fuel tested) ¦l/kg(4)/100 km 4.0.3. L1e  L7e CO2 emissions(25): ¦g/km 4.0.4. L1e  L7e Energy consumption(25): ¦Wh/km 4.0.5. L1e  L7e Electric range(25): ¦km (j) Appendix 7 is amended as follows: (i) the information document data entries 4.0.1. and 4.0.2. are replaced by the following: 4.0.1. L1e  L7e Environmental step: Euro ¦(3/4/5) (4) 4.0.2. L1e  L7e Fuel consumption (provide details for each reference fuel tested) ¦l/kg(4)/100 km (ii) the information document data entries 4.0.2.1. and 4.0.2.2. are deleted; (iii) the following information document data entries 4.0.3. to 4.0.6.1. are inserted: 4.0.3. L1e  L7e CO2 emissions(25): ¦g/km 4.0.4. L1e  L7e Energy consumption(25): ¦Wh/km 4.0.5. L1e  L7e Electric range(25): ¦km 4.0.6. Sound level 4.0.6.1. L3e Limit value for Lurban (16): ¦dB(A) (k) Appendix 8 is amended as follows: (i) the information document data entries 4.0.1. and 4.0.2. are replaced by the following: 4.0.1. L1e  L7e Environmental step: Euro ¦(3/4/5) (4) 4.0.2. L1e  L7e Fuel consumption (provide details for each reference fuel tested) ¦l/kg(4)/100 km (ii) the information document data entries 4.0.2.1. and 4.0.2.2. are deleted; (iii) the following information document data entries 4.0.3. to 4.0.6.1. are inserted: 4.0.3. L1e  L7e CO2 emissions(25): ¦g/km 4.0.4. L1e  L7e Energy consumption(25): ¦Wh/km 4.0.5. L1e  L7e Electric range(25): ¦km 4.0.6. Sound level 4.0.6.1. L3e Limit value for Lurban (16): ¦dB(A); (l) the following Appendix 8a is inserted: Appendix 8a Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) an installation of audible warning devices system Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturer's authorised representative, if any: ¦ 0.10. Vehicle(s) for which the separate technical unit is intended for(21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 6. INFORMATION ON FUNCTIONAL SAFETY 6.1. Audible warning devices 6.1.1. L1e  L7e Summary description of device(s) used and their purpose: ¦ 6.1.2. L1e  L7e Drawing(s) showing the location of the audible warning device(s) in relation to the structure of the vehicle: ¦ 6.1.3. L1e  L7e Details of the method of attachment, including the part of the vehicle structure to which the audible warning device(s) is (are) attached: ¦ 6.1.4. L1e  L7e Electrical/pneumatic circuit diagram: ¦ 6.1.4.1. L1e  L7e Voltage: AC/DC(4) 6.1.4.2. L1e  L7e Rated voltage or pressure: ¦ 6.1.5. L1e  L7e Drawing of the mounting device: ¦; (m) the following Appendix 9a is inserted: Appendix 9a Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) an installation of glazing, windscreen wipers and defrosting and demisting devices system Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturer's authorised representative, if any: ¦ 0.10. Vehicle(s) for which the separate technical unit is intended for(21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.7. L4e, L5e-B, L6e-B, L7e-A2, L7e-B2, L7e-C Hand of drive: left/right/centre(4): ¦ 1.7.1. L1e  L7e Vehicle is equipped to be driven in right/left-hand traffic and in countries that use metric/metric and imperial units(4): ¦ 3. GENERAL POWERTRAIN CHARACTERISTICS 3.1 Manufacturer of the propulsion unit 3.1.1. Combustion engine 3.1.1.1. L1e  L7e Manufacturer: ¦ 3.1.1.2. L1e  L7e Engine code (as marked on the engine or other means of identification): ¦ 3.1.2. Electric motor 3.1.2.1. L1e  L7e Manufacturer: ¦ 3.1.2.2. L1e  L7e Electric motor code (as marked on the engine or other means of identification): ¦ 3.1.3. Hybrid application 3.1.3.1. L1e  L7e Manufacturer: ¦ 3.1.3.2. L1e  L7e Application code (as marked on the engine or other means of identification): ¦ 3.2. Combustion engine 3.2.1. Specific engine information 3.2.1.2. L1e  L7e Working principle: internal combustion engine (ICE)/positive ignition/compression ignition/external combustion engine (ECE)/turbine/compressed air(4): ¦ 3.2.1.3. L1e  L7e Cycle: four-stroke/two-stroke/rotary/other(4): ¦ 3.2.1.4. L1e  L7e Cylinders 3.2.1.4.1. L1e  L7e Number: ¦ 3.2.1.4.2. L1e  L7e Arrangement(26): ¦ 3.2.1.5. L1e  L7e Engine capacity(6): ¦cm3 3.2.1.9. L1e  L7e Normal warm engine idling speed: ¦min-1 3.2.3. Fuel 3.2.3.1. L1e  L7e Fuel type: (9) 3.2.3.2. L1e  L7e Vehicle fuel configuration: mono-fuel/bi- fuel/flex fuel(4) 3.2.10. Powertrain cooling system and control 3.2.10.2. L1e  L7e Cooling system: liquid: yes/no(4) 3.2.10.2.2. L1e  L7e Nominal setting of the engine temperature control mechanism: ¦ 3.2.10.2.3. L1e  L7e Nature of liquid: ¦ 3.2.10.2.4. L1e  L7e Circulating pump(s): yes/no(4) 3.2.10.2.4.1. L1e  L7e Characteristics: ¦ 3.2.10.2.5. L1e  L7e Drive ratio(s): ¦ 3.2.10.2.6. L1e  L7e Description of the fan and its drive mechanism: ¦ 3.2.10.3. L1e  L7e Air cooling: yes/no(4) 3.2.10.3.3. L1e  L7e) Fan: yes/no(4) 3.2.10.3.3.1. L1e  L7e Characteristics: ¦ 3.2.13. Other electrical systems and control than those intended for the electrical propulsion 3.2.13.1. L1e  L7e Rated voltage: ¦V, positive/negative ground(4) 3.2.13.2. L1e  L7e Generator: yes/no(4): 3.2.13.2.1. L1e  L7e Nominal output: ¦VA 3.3. Pure electric and hybrid electric propulsion and control 3.3.3. Electric propulsion motor 3.3.3.2. L1e  L7e Type (winding, excitation): ¦ 3.3.3.3. L1e  L7e Operating voltage: ¦V 3.3.4. Propulsion batteries 3.3.4.1. L1e  L7e Primary propulsion battery 3.3.4.1.1. L1e  L7e Number of cells: ¦ 3.3.4.1.2. L1e  L7e Mass: ¦kg 3.3.4.1.3. L1e  L7e Capacity: ¦Ah (Amp-hours) / ¦V 3.3.4.1.5. L1e  L7e Position in the vehicle: ¦ 3.3.4.2. L1e  L7e Secondary propulsion battery 3.3.4.2.1. L1e  L7e Number of cells: ¦ 3.3.4.2.2. L1e  L7e Mass: ¦kg 3.3.4.2.3. L1e  L7e Capacity: ¦Ah (Amp-hours) / ¦V 3.3.4.2.5. L1e  L7e Position in the vehicle: ¦ 3.3.5. Hybrid electric vehicle 3.3.5.1. L1e  L7e Engine or motor combination (number of electric motor(s) and/or combustion engine(s)/other)(4): ¦ 3.3.5.2. L1e  L7e Category of hybrid electric vehicle: off-vehicle charging/not off-vehicle charging: 3.3.5.3. L1e  L7e Operating mode switch: with/without(4) 3.3.5.4. L1e  L7e Selectable modes: yes/no(4) 3.3.5.5. L1e  L7e Pure fuel consuming: yes/no(4) 3.3.5.6. L1e  L7e Vehicle propelled with fuel cell: yes/no(4) 3.3.5.7. L1e  L7e Hybrid operation modes: yes/no(4) (if yes, short description): ¦ 3.3.6. Energy storage device 3.3.6.1. L1e  L7e Description: (battery, capacitor, flywheel/generator)(4) 3.3.6.2. L1e  L7e Identification number: ¦ * 3.3.6.3. L1e  L7e Kind of electrochemical couple: ¦ 3.3.6.4. L1e  L7e Energy (for battery: voltage and capacity Ah in 2h, for capacitor: J, ¦, for flywheel/generator: J, ¦,): ¦ 3.3.6.5. L1e  L7e Charger: on-board/external/without(4) 3.4. Other engines, electric motors or combinations (specific information concerning the parts of these motors) 3.4.1. Cooling system (temperatures permitted by the manufacturer) 3.4.1.1. L1e  L7e Liquid cooling: ¦ 3.4.1.1.1. L1e  L7e Maximum temperature at outlet: ¦K 3.4.1.2. L1e  L7e Air cooling: ¦ 3.4.1.2.1. L1e  L7e Reference point: ¦ 3.4.1.2.2. L1e  L7e Maximum temperature at reference point: ¦K 6. INFORMATION ON FUNCTIONAL SAFETY 6.5. Glazing, windscreen wipers and washers, and defrosting and demisting systems 6.5.1. Windscreen 6.5.1.1. L2e, L5e, L6e, L7e Materials used: ¦ 6.5.1.2. L2e, L5e, L6e, L7e Method of mounting: ¦ 6.5.1.3. L2e, L5e, L6e, L7e Angle of inclination: ¦ 6.5.1.4. L2e, L5e, L6e, L7e Windscreen accessories and the position in which they are fitted, together with a brief description of any electrical/electronic components: ¦ 6.5.1.5. L2e, L5e, L6e, L7e Drawing of the windscreen with dimensions: ¦ 6.5.2. Other windows 6.5.2.1. L2e, L5e, L6e, L7e Materials used: ¦ 6.5.2.2 L2e, L5e, L6e, L7e A brief description of the electrical/electronic components (if any) of the window lifting mechanism: ¦ 6.5.3. Opening roof glazing 6.5.3.1. L2e, L5e, L6e, L7e Materials used: ¦ 6.5.4. Other glass panes 6.5.4.1. L2e, L5e, L6e, L7e Materials used: ¦ 6.6. Windscreen wiper(s) 6.6.1. L2e, L5e, L6e, L7e Detailed technical description (including photographs or drawings): ¦ 6.7. Windscreen washer 6.7.1. L2e, L5e, L6e, L7e Detailed technical description (including photographs or drawings): ¦ 6.7.2. L2e, L5e, L6e, L7e Capacity of the reservoir: ¦l 6.8. Defrosting and demisting 6.8.1. L2e, L5e, L6e, L7e Detailed technical description (including photographs or drawings): ¦ 6.16. Seating positions (saddles and seats) 6.16.1. L1e  L7e Number of seating positions: ¦ 6.16.1.1. L2e, L5e, L6e, L7e Location and arrangement(8): ¦ 6.16.4. L2e, L4e, L5e-B, L6e-B, L7e Coordinates or drawing of the R-point(s) of all seating positions: ¦ 6.16.4.1. L2e, L4e, L5e-B, L6e-B, L7e Driver's seat: ¦ 6.16.5. L1e  L7e Design torso angle: ¦ 6.16.5.1. L1e  L7e Driver's seat: ¦ 6.20. Vehicle occupant protection, including interior fittings and vehicle doors 6.20.1. Bodywork 6.20.1.1. L2e, L5e-B, L6e-B, L7e Materials used and methods of construction: ¦ 6.20.2. Occupant doors, latches and hinges 6.20.2.1. L2e, L5e, L6e, L7e Number of doors, and its configuration, dimensions and maximum angle of opening(5): ¦ 6.20.3. Interior protection for occupants) 6.20.3.1. L2e, L5e, L6e, L7e Photographs, drawings and/or an exploded view of the interior fittings, showing the parts in the passenger compartment and the materials used (with the exception of interior rear view mirrors, arrangement of controls, seats and the rear part of seats), roof and opening roof, backrest: ¦; (n) the following Appendix 9b is inserted: Appendix 9b Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) an identification of controls, te ll-tales and indicators system Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturer's authorised representative, if any: ¦ 0.10. Vehicle(s) for which the separate technical unit is intended for(21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.7. L4e, L5e-B, L6e-B, L7e-A2, L7e-B2, L7e-C Hand of drive: left/right/centre(4): ¦ 6.9. Driver-operated controls including identification of controls, tell-tales and indicators 6.9.1. L1e  L7e Arrangement and identification of controls, tell-tales and indicators: ¦ 6.9.2. L1e  L7e Photographs and/or drawings of the arrangement of symbols and controls, tell-tales and indicators: ¦ 6.9.3. L1e  L7e Controls, tell-tales and indicators for which, when fitted, identification is mandatory, including the identification symbols to be used for that purpose: 6.9.4. L1e  L7e Summary table: the vehicle is equipped with the following driver-operated controls, including indicators and tell-tales(4) Controls, tell-tales and indicators for which, when fitted, identification is mandatory, and symbols to be used for that purpose Symbol No Device Control / indicator available (1) Identified by symbol (1) Where (2) Tell-tale available (1) Identified by symbol (1) Where (2) 1 Master light 2 Dipped-beam head lamps 3 Main-beam head lamps 4 Position (side) lamps 5 Front fog lamps 6 Rear fog lamp 7 Headlamp levelling device 8 Parking lamps 9 Direction indicators 10 Hazard warning 11 Windscreen wiper 12 Windscreen washer 13 Windscreen wiper and washer 14 Headlamp cleaning device 15 Windscreen demisting and defrosting 16 Rear window demisting and defrosting 17 Ventilating fan 18 Diesel pre-heat 19 Choke 20 Brake failure 21 Fuel level 22 Battery charging condition 23 Engine coolant temperature 24 Malfunction indicator light (MI) 6.9.5. L1e  L7e Controls, tell-tales and indicators for which, when fitted, identification is optional, and symbols which shall be used if they are to be identified Symbol No Device Control / indicator available (3) Identified by symbol (3) Where (4) Tell-tale available (3) Identified by symbol (3) Where (4) 1 Parking brake 2 Rear window wiper 3 Rear window washer 4 Rear window wiper and washer 5 Intermittent windscreen wiper 6 Audible warning device (horn) 7 Front hood (bonnet) 8 Rear hood (boot) 9 Seat belt 10 Engine oil pressure 11 Unleaded petrol 12 ¦ 13 ¦ (o) the following Appendix 11a is inserted: Appendix 11a Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) a safety belt anchorages system Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturer's authorised representative, if any: ¦ 0.10. Vehicle(s) for which the separate technical unit is intended for(21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.4. L1e  L7e Chassis (if any) (overall drawing): ¦ 1.5. L2e, L5e-B, L6e-B, L7e-A2, L7e-B2, L7e-C Material used for the bodywork: ¦ 1.7. L4e, L5e-B, L6e-B, L7e-A2, L7e-B2, L7e-C Hand of drive: left/right/centre(4): ¦ 6. INFORMATION ON FUNCTIONAL SAFETY 6.14. Safety belts and/or other restraints 6.14.1. L2e, L4e, L5e-B, L6e-B, L7e Number and position of safety belts and restraint systems and seats on which they can be used, please fill out table below: (L = left side, R = right side, C = centre) Safety belt configuration and associated information Complete EU type-approval mark Variant, if applicable Belt adjustment device for height (indicate yes/no/optional) First row of seats L C R Second row of seats L C R L = left, C = centre, R = right 6.14.2. L2e, L4e, L5e-B, L6e-B, L7e Description of a specific type of belt, with one anchorage attached to the seat back-rest or incorporating an energy-dissipation device: ¦ 6.14.3. L2e, L4e, L5e-B, L6e-B, L7e Number and location of the anchorages: ¦ 6.14.4. L2e, L4e, L5e-B, L6e-B, L7e Brief description of electrical/electronic components: ¦ 6.15. Safety belt anchorages 6.15.1. L2e, L4e, L5e-B, L6e-B, L7e Photographs and/or drawings of the bodywork showing the true, effective location and dimensions of the anchorages, together with an indication of the R-point: ¦ 6.15.2. L2e, L4e, L5e-B, L6e-B, L7e Drawings of the anchorages and the parts of the vehicle structure to which they are attached (together with a statement on the nature of the materials used): ¦ 6.15.3. L2e, L4e, L5e-B, L6e-B, L7e Designation of the types of belts(14) authorised for attachment to the anchorages on the vehicle: ¦ Safety-belt anchorage configuration and associated information Anchorage location Vehicle structure Seat structure First row of seats Right-hand seat Lower anchorages Upper anchorages outboard inboard Centre seat Lower anchorages Upper anchorages right left Left-hand seat Lower anchorages Upper anchorages outboard inboard Second row of seats Right-hand seat Lower anchorages Upper anchorages outboard inboard Centre seat Lower anchorages Upper anchorages right left Left-hand seat Lower anchorages Upper anchorages outboard inboard 6.15.4. L2e, L4e, L5e-B, L6e-B, L7e Type-approval mark for each position: ¦ 6.15.5. L2e, L4e, L5e-B, L6e-B, L7e Special devices (example: seat-height adjustment, preloading device, etc.): ¦ 6.15.6. L2e, L4e, L5e-B, L6e-B, L7e Photographs and/or drawings of the bodywork showing the true, effective location and dimensions of the anchorages, together with an indication of the R-point: ¦ 6.15.7. L2e, L4e, L5e-B, L6e-B, L7e Observation: ¦; (p) the following Appendix 11b is inserted: Appendix 11b Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) a steer-ability, cornering properties and turn ability system Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturer's authorised representative, if any: ¦ 0.10. Vehicle(s) for which the separate technical unit is intended for(21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.1. L1e  L7e Photographs and/or drawings of a representative vehicle: ¦ 1.3. L1e  L7e Number of axles and wheels: ¦ 1.3.1. L1e  L7e Axles with twinned wheels(23): ¦ 1.3.2. L1e  L7e Powered axles(23): ¦ 1.7. L4e, L5e-B, L6e-B, L7e-A2, L7e-B2, L7e-C Hand of drive: left/right/centre(4): ¦ 1.8. Propulsion unit performance 1.8.1. L3e, L4e, L5e, L7e-A, L7e-B2 Declared maximum vehicle speed: ¦km/h 1.8.2. L1e, L2e, L6e, L7e-B1, L7e-C Maximum design vehicle speed(22): ¦km/h and gear in which it is reached: ¦ 2. MASSES AND DIMENSIONS (in kg and mm.) refer to drawings where applicable 2.1 Range of vehicle mass (overall) 2.1.3. L1e  L7e Technically permissible maximum laden mass: ¦kg 2.1.3.1. L1e  L7e Technically permissible maximum mass on front axle: ¦kg 2.1.3.2. L1e  L7e Technically permissible maximum mass on rear axle: ¦kg 2.1.3.3. L4e Technically permissible maximum mass on sidecar axle: ¦kg 2.2. Range of vehicle dimensions (overall) 2.2.1. L1e  L7e Length: ¦mm 2.2.2. L1e  L7e Width: ¦mm 2.2.3. L1e  L7e Height: ¦mm 2.2.4. L1e  L7e Wheelbase: ¦mm 2.2.4.1. L4e Wheelbase sidecar(28): ¦mm 2.2.5. Track width 2.2.5.1. L1e  L7e if equipped with twinned wheels L2e, L4e, L5e, L6e, L7e Track width front: ¦mm. 2.2.5.2. L1e  L7e if equipped with twinned wheels Track width rear: ¦mm. 2.2.5.3. L2e, L4e, L5e, L6e, L7e Track width sidecar: ¦mm. 2.2.6. L7e-B Front overhang: ¦mm. 2.2.7. L7e-B Rear overhang: ¦mm. 3. GENERAL POWERTRAIN CHARACTERISTICS 3.5. Drive-train and control(13) 3.5.1. L1e  L7e Brief description and schematic drawing of the vehicle drive-train and its control system (gear shift control, clutch control or any other element of drive-train): ¦ 3.6. Safe-cornering device 3.6.1. L1e  L7e equipped with twinned wheels, L2e, L5e, L6e, L7e Safe-cornering device (Annex VIII to Regulation (EU) No 168/2013: yes/no(4); differential/other(4) 3.6.2. L1e  L7e equipped with twinned wheels, L2e, L5e, L6e, L7e Differential lock: yes/no/optional(4) 3.6.3. L1e  L7e Brief description and schematic drawing of the safe-cornering device, the differential lock and their control systems: ¦ 3.7. Suspension and control 3.7.1. L1e  L7e Brief description and schematic drawing of suspension and its control system: ¦ 6. INFORMATION ON FUNCTIONAL SAFETY 6.17. Steer-ability, cornering properties and turn-ability 6.17.1. L1e  L7e Schematic diagram of steered axle(s) showing steering geometry: ¦ 6.17.2. Transmission and control of steering 6.17.2.1. L1e  L7e Configuration of steering transmission (specify for front and rear): ¦ 6.17.2.2. L1e  L7e Linkage to wheels (including other than mechanical means; specify for front and rear): ¦ 6.17.2.2.1. L1e  L7e A brief description of the electrical/electronic components: ¦ 6.17.2.3. L1e  L7e Diagram of the steering transmission: ¦ 6.17.2.4. L2e, L5e, L6e, L7e Schematic diagram(s) of the steering control(s): ¦ 6.17.2.5. L2e, L5e, L6e, L7e Range and method of adjustment of the steering control(s): ¦ 6.17.2.6. L2e, L5e, L6e, L7e Method of assistance: ¦ 6.17.3. Maximum steering angle of the wheels 6.17.3.1. L1e  L7e To the right: ¦degrees; number of turns of the steering wheel (or equivalent data): ¦ 6.17.3.2. L1e  L7e To the left: ¦degrees; number of turns of the steering wheel (or equivalent data): ¦ 6.18. Tyres/wheels combination 6.18.1. Tyres: 6.18.1.1. Size designation 6.18.1.1.1. L1e  L7e Axle 1: ¦ 6.18.1.1.2. L1e  L7e Axle 2: ¦ 6.18.1.1.3. L4e Sidecar wheel: ¦ 6.18.1.4. L1e  L7e Tyre pressure(s) as recommended by the vehicle manufacturer: ¦kPa; (q) the following Appendix 13a is inserted: Appendix 13a Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) a vehicle occupant protection, including interior fittings, head restraint and vehicle doors system Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturer's authorised representative, if any: ¦ 0.10. Vehicle(s) for which the separate technical unit is intended for(21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.7. L4e, L5e-B, L6e-B, L7e-A2, L7e-B2, L7e-C Hand of drive: left/right/centre(4): ¦ 6. INFORMATION ON FUNCTIONAL SAFETY 6.16. Seating positions (saddles and seats) 6.16.1. L1e  L7e Number of seating positions: ¦ 6.16.1.1. L2e, L5e, L6e, L7e Location and arrangement(8): ¦ 6.16.2. L1e  L7e Seating position configuration: seat/saddle(4) 6.16.3. L1e  L7e Description and drawings of: 6.16.3.1. L1e  L7e The seats and their anchorages: ¦ 6.16.3.2. L1e  L7e The adjustment system: ¦ 6.16.3.3. L1e  L7e The displacement and locking systems: ¦ 6.16.3.4. L1e  L7e The seat-belt anchorages incorporated in the seat structure: ¦ 6.16.3.5. L1e  L7e The parts of the vehicle used as anchorages: ¦ 6.16.4. L2e, L4e, L5e-B, L6e-B, L7e Coordinates or drawing of the R-point(s) of all seating positions: ¦ 6.16.4.1. L2e, L4e, L5e-B, L6e-B, L7e Driver's seat: ¦ 6.16.4.2. L2e, L4e, L5e-B, L6e-B, L7e All other seating positions: ¦ 6.16.5. L1e  L7e Design torso angle: ¦ 6.16.5.1. L1e  L7e Driver's seat: ¦ 6.16.5.2. L1e  L7e All other seating positions: ¦ 6.20. Vehicle occupant protection, including interior fittings and vehicle doors 6.20.1. Bodywork 6.20.1.1. L2e, L5e-B, L6e-B, L7e Materials used and methods of construction: 6.20.2. Occupant doors, latches and hinges 6.20.2.1. L2e, L5e, L6e, L7e Number of doors, and its configuration, dimensions and maximum angle of opening(5): ¦ 6.20.2.2. L2e, L5e, L6e, L7e Drawing of latches and hinges and of their position in the doors: ¦ 6.20.2.3. L2e, L5e, L6e, L7e Technical description of latches and hinges: ¦ 6.20.2.4. L2e, L5e, L6e, L7e Details, including dimensions, of entrances, steps and necessary handles where applicable: ¦ 6.20.3. Interior protection for occupants) 6.20.3.1. L2e, L5e, L6e, L7e Photographs, drawings and/or an exploded view of the interior fittings, showing the parts in the passenger compartment and the materials used (with the exception of interior rear view mirrors, arrangement of controls, seats and the rear part of seats), roof and opening roof, backrest: ¦ 6.20.4. Head restraints 6.20.4.1. L2e, L5e, L6e, L7e Head restraints: integrated/detachable/separate(4) 6.20.4.2. L2e, L5e, L6e, L7e Detailed description of the head restraint, specifying in particular the nature of the padding material or materials and, where applicable, the position and specifications of the braces and anchorage pieces for the type of seat for which approval is sought: ¦ 6.20.4.3. L2e, L5e, L6e, L7e In the case of a separate head restraint 6.20.4.3.1. L2e, L5e, L6e, L7e Detailed description of the structural zone to which the head restraint is intended to be fixed: ¦ 6.20.4.3.2. L2e, L5e, L6e, L7e Scale drawings of the significant parts of the structure and the head restraint: ¦; (r) the following Appendix 20a is inserted: Appendix 20a Model information document relating to EU type-approval of a fuel tank as a STU Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturer's authorised representative, if any: ¦ 0.10. Vehicle(s) for which the separate technical unit is intended for(21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 4. GENERAL INFORMATION ON ENVIRONMENTAL AND PROPULSION PERFORMANCE 4.3. Evaporative emission control system 4.3.7. L1e  L7e Schematic drawing of the fuel tank, indicating capacity and material: 7. INFORMATION ON VEHICLE CONSTRUCTION 7.5. Fuel storage 7.5.1.1. Fuel tank 7.5.1.1.1. L1e  L7e Maximum capacity: ¦ 7.5.1.1.2. L1e  L7e Materials used: ¦ 7.5.1.1.3. L1e  L7e Fuel tank inlet: restricted orifice/label(4) ¦ 7.5.1.3. L1e  L7e Drawing and technical description of the tank with connections and lines of the breathing and venting system, locks, valves, fastening devices: ¦ 7.5.2. Compressed natural gas (CNG) container 7.5.2.1. L1e  L7e Applicable information document set out in UNECE regulation No 110 (*) as prescribed for vehicle category M1 shall supplement this information document with regards to the CNG container and related equipment. 7.5.3. L1e  L7e Liquefied petroleum gas (LPG)container(s) 7.5.3.1. L1e  L7e Applicable information document set out in UNECE regulation No 67 (**) as prescribed for vehicle category M1 shall supplement this information document with regards to the LPG container and related equipment. (s) Appendix 24 is replaced by the following: Appendix 24 Manufacturer's declaration for vehicles capable of converting their performance level from subcategory (L3e/L4e)-A2 to (L3e/L4e)-A3 and vice versa Manufacturer's declaration of conversion of (L3e/L4e)-A2 to (L3e/L4e)-A3 motorcycle characteristics and vice-versa A duly-completed version of this statement shall be included in the information folder. The undersigned: [ ¦(full name and position)] 0.4. Company name and address of manufacturer: ¦ 0.4.2. Name and address of the manufacturer's representative (if any)(0): ¦ Declares that The (L3e/L4e)-A2 or (L3e/L4e)-A3(1) motorcycle: 0.2. Type(4): ¦ 0.2.1. Variant(s)(4): ¦ 0.2.2. Version(s)(4): ¦ 0.2.3 Commercial name(s) (if available): ¦ 0.3. Category, subcategory and sub-subcategory of vehicle(5): ¦ 1. Type-approval number (if available): ¦ 1.1. Type-approval issued on (date, if available): ¦ 3.2.2.1. PCUs/ECUs(1) software identification number(s): ¦and calibration verification number(s): ¦ is technically suitable to be retrofitted to the (L3e/L4e)-A2 or (L3e/L4e)-A3(1) vehicle identified below: 0.2. Type(4): ¦ 0.2.1. Variant(s)(4): ¦ 0.2.2. Version(s)(4): ¦ 0.2.3 Commercial name(s) (if available): ¦ 0.3. Category, subcategory and sub-subcategory of vehicle(5): ¦ 1. Type-approval number (if available): ¦ 1.1. Type-approval issued on (date, if available): ¦ 3.2.2.1. PCUs/ECUs(1) software identification number(s): ¦and calibration verification number(s): ¦ With the following technical characteristics: General construction characteristics(3) 1.8. Maximum design vehicle speed: ¦km/h 1.9. Maximum net power: ¦kW (at ¦min-1)(1) 1.10. Ratio maximum net power/mass of the vehicle in running order: ¦kW/kg Environmental performance(3) 4.0.6. Sound level measured according to(2): ¦ 4.0.6.1. Stationary: ¦dB(A) at engine speed: ¦min-1 4.0.6.2. Drive-by: ¦dB(A) 4.0.6.3. Limit value for Lurban (0)(7): ¦dB(A) 3.2.15. Exhaust emissions measured according to(2): ¦ 3.2.15.1. Type I test: tailpipe emissions after cold start, including the deterioration factor: CO: ¦mg/km THC: ¦mg/km NMHC(0): ¦mg/km NOx: ¦mg/km THC+NOx(0): ¦mg/km PM(0): ¦mg/km 8.7.3.2. Type II test: tailpipe emissions at (increased) idle and free acceleration: HC: ¦ppm at normal idling speed and: ¦ppm at high idle speed CO: ¦% vol. at normal idling speed and: ¦% vol. at high idle speed 8.7.3.2.1. Smoke corrected absorption coefficient: ¦m 1 Energy efficiency measured according to(2)(3): 4.0.2. Fuel consumption(0)(6): ¦l or kg/100 km 4.0.3. CO2 emissions(0)(6): ¦g/km 4.0.4. Energy consumption(0)(6): ¦Wh/km 4.0.5. Electric range(0): ¦km by modifying the following components, parts, software, etc.: ¦ ¦ Place: ¦ Date: ¦ Signature: ¦ Name and position in the company: ¦ Explanatory notes relating to Appendix 24 (Footnotes and explanations not to be stated on the Manufacturer's declaration) (0) Suppress the entry if not applicable. (1) Delete where not applicable (no deletion required when more than one entry is applicable). (2) Number of the Commission Delegated Regulation and latest amending Commission Delegated Regulation applicable to the type-approval. In the case of a Commission Delegated Regulation with two or more implementation stages; indicate also the implementation stage and/or code. Alternatively indicate the number of the applicable UNECE Regulation. (3) Round the units of measure to the nearest whole number for dB(A), Wh/ km, mg/ km, g/km, ppm and km; to the nearest tenth for kW, l/ 100 km, kg/ 100 km, m3/ 100 km and for % vol; and to the nearest hundredth for kW/ kg and for m 1. (4) Indicate the alphanumeric code Type-Variant-Version or TVV allocated to each type, variant and version as set out in point 2.3 of Part B of Annex I. (5) Classified according to Article 4 of and Annex I to Regulation (EU) No 168/2013, the coding shall be indicated, e.g. L3e-A2 for a medium-performance motorcycle. (6) For externally chargeable hybrid electric vehicles, the weighted, combined  values for CO2, fuel consumption and electric energy consumption shall be indicated. (7) Only applicable for vehicle category L3e. (t) the explanatory notes relating to Annex I are amended as follows: (i) explanatory note (16) is replaced by the following: (16) Rounded to the nearest whole number for dB(A).; (ii) explanatory note (24) is replaced by the following: (24) For vehicles equipped with CVT indicate the following: 1 gear ratio at maximum design vehicle speed ; 2 gear ratio at maximum peak power ; 3 gear ration at maximum peak torque . The gear ratios shall include the gear ratio of the primary transmission ratio (if applicable) and be supplemented with an acceptable tolerance band to the satisfaction of the approval authority. For wheel hub engines without gear drive, indicate n/a  or 1 .. (2) Annex IV is amended as follows: (a) Appendix 1 is amended as follows: (i) in MODEL A  Section 1, the words conforms in all respects to the type described in EU type-approval ( ¦ type-approval number including extension number) issued on ( ¦date of issue) and are replaced by the words conforms in all respects to the type described in EU type-approval ( ¦ type-approval number including extension number) (CV* ¦ type-approval number including extension number)(3i) issued on ( ¦date of issue) (CV* ¦date of issue)(3i) and; (ii) in MODEL B  Section 1, the words conforms in all respects to the type described in EU type-approval ( ¦ type-approval number including extension number) issued on ( ¦date of issue) and are replaced by the words conforms in all respects to the type described in EU type-approval ( ¦ type-approval number including extension number) (CV* ¦ type-approval number including extension number)(3i) issued on ( ¦date of issue) (CV* ¦date of issue)(3i) and; (iii) in MODEL C  Section 1, the words conforms in all respects to the type described in EU type-approval ( ¦ type-approval number including extension number) issued on ( ¦date of issue) and are replaced by the words conforms in all respects to the type described in EU type-approval ( ¦ type-approval number including extension number) (CV* ¦ type-approval number including extension number)(3i) issued on ( ¦date of issue) (CV* ¦date of issue)(3i) and; (iv) in Section 2, the heading Section 2 is replaced by the following: SECTION 2(O); (v) in Section 2, entry 4.0.1. is replaced by the following: 4.0.1. Environmental step: Euro ¦(3/4/5) (1) (vi) in Section 2, entries 4.0.2., 4.0.2.1. and 4.0.2.2. are deleted; (vii) in Section 2, the following entries 4.0.6. to 4.0.6.3. are inserted after entry 4.0.1.: 4.0.6. Sound level measured according to(m): 4.0.6.1. Stationary: ¦dB(A) (CV*: ¦dB(A))(3i) at engine speed: ¦min-1 (CV*: ¦min-1)(3i) 4.0.6.2. Drive-by: ¦dB(A) (CV*: ¦dB(A))(3i) 4.0.6.3. Limit value for Lurban (3r): ¦dB(A) (CV*: ¦dB(A))(3i); (viii) in Section 2, entry 3.2.15.1. is replaced by the following: 3.2.15.1. Type I test: tailpipe emissions after cold start, including the deterioration factor, if applicable: CO: mg/km (CV*: ¦ mg/km)(3i) THC: mg/km (CV*: ¦ mg/km)(3i) NMHC: mg/km (3) (CV*: ¦ mg/km)(3i) NOx: mg/km (CV*: ¦ mg/km)(3i) THC+NOx: mg/km(3) (CV*: ¦ mg/km)(3i) PM: mg/km(3) (CV*: ¦ mg/km)(3i) (ix) in Section 2, the heading Energy efficiency, including all its entries, is replaced by the following: Energy efficiency(m)(o): 4.0.2. Fuel consumption(3)(q): l or kg/100 km (CV*: ¦ l or kg/100 km)(3)(q)(3i) 4.0.3. CO2 emissions(3)(q)(n): g/km (CV*: ¦ g/km)(3)(q)(3i) 4.0.4. Energy consumption(3)(q): Wh/km (CV*: ¦ Wh/km)(3)(q)(3i) 4.0.5. Electric range(3): km (CV*: ¦ km)(3)(3i) (b) Appendix 2 is amended as follows: (i) entry 0.3. is replaced by the following: 0.3. Category, subcategory and sub-subcategory of vehicle(6)(u): ¦ (ii) the heading Energy efficiency, including all its entries, is replaced by the following: Energy efficiency: 4.0.2. Fuel consumption(3)(q): l or kg/100 km (CV*: ¦ l or kg/100 km)(3)(q)(3i) 4.0.3. CO2 emissions(3)(q)(n): g/km (CV*: ¦ g/km)(3)(q)(3i) 4.0.4. Energy consumption(3)(q): Wh/km (CV*: ¦ Wh/km)(3)(q)(3i) 4.0.5. Electric range(3): km (CV*: ¦ km)(3)(3i) (c) the explanatory notes relating to Annex IV are amended as follows: (i) explanatory note (9) is replaced by the following: (9) Indicate the following value according to the category of the vehicle:  for (sub) categories: L1e, L2e, L6e, L7e-B1, L7e-C: the measured maximum speed of the vehicle;  for (sub) categories L3e, L4e, L5e, L7e-A and L7e-B2: the maximum design vehicle speed.  for cycles designed to pedal (L1e): suppress this entry of the certificate of conformity; (ii) explanatory note (n) is deleted; (iii) explanatory note (o) is replaced by the following: (o) Round the values to the nearest whole number for dB(A), Wh/ km, mg/ km, g/km, ppm, mm, kg, km and km/ h; to the nearest tenth for kW, l/ 100 km, kg/ 100 km, m3/ 100 km and for % vol; and to the nearest hundredth for kW/ kg and for m-1.; (iv) explanatory note (p) is deleted; (v) the second explanatory note (s) below explanatory note (t) is deleted; (vi) the following explanatory note (u) is inserted: (u) The information contained in this entry shall be stated in entry No 04. Vehicle category  of the certificates of conformity issued in accordance with the template set out in Annex IV to Directive 2002/24/EC.; (vii) the following explanatory note (3r) is inserted: (3r) Only applicable for vehicle category L3e. (3) Annex V is amended as follows: (a) point 3.1.6. is replaced by the following: 3.1.6. The existence of measures taken by the manufacturer to ensure the traceability of the vehicle referred to in point 3.1.5. needs not be checked at the time of the type-approval.; (b) point 3.2.8. is replaced by the following: 3.2.8. The vehicle identification number shall, if possible, be presented on a single line. When the VIN is marked on two lines, the beginning and the end of the VIN shall be limited by one symbol at the choice of the manufacturer which should neither be a Roman capital letter nor an Arabic numeral. (c) in Appendix 1, point 5 is replaced by the following: 5. Example for a L3e-A3 motorcycle with additional information for the converted vehicle (CV), a L3e-A2 motorcycle, outside the clearly marked rectangle. In this case for the purpose of a temporary and reversible manufacturer's authorised modification to the first registered L3e-A3 motorcycle in order to register it nationally after its conversion as a reduced-power L3e-A2 configuration (e.g. for vehicle operators with A2 driving licence): MOTORUDOLPH L3e-A3 e4*168/2013*2691 JRM00DBP008002211 84 dB(A)  4 250 min-1 max 352 kg L3e-A2 e4*168/2013*2692 83 dB(A)  3 750 min-1 35 kW. (4) Annex VI is amended as follows: (a) in Appendix 1, in Section III, entry 2.1. is replaced by the following: 2.1. The approval is granted in accordance with Article 40 of Regulation (EU) No 168/2013 and the validity of the approval is thus limited to dd/mm/yyyy(6). (b) Appendix 2 is amended as follows: (i) in Section III, entry 4.1. is replaced by the following: 4.1. The approval is granted in accordance with Article 40 of Regulation (EU) No 168/2013 and the validity of the approval is thus limited to dd/mm/yyyy(6). (ii) in Section III, the first indent under NB: is replaced by the following:  If this model is used for type-approval of a vehicle as an exemption for new technology or new concept, pursuant to Article 40 of Regulation (EU) No 168/2013, the heading of the certificate shall read EU WHOLE-VEHICLE PROVISIONAL TYPE-APPROVAL CERTIFICATE VALID ONLY ON THE TERRITORY OF ¦(5). The provisional type-approval certificate shall also specify the restrictions that have been imposed as to its validity and the waivers which have been applied in accordance with Article 30(4) of Regulation (EU) No 168/2013. (iii) the explanatory notes related to Appendix 2 are replaced by the following: Explanatory notes relating to Appendix 2 (Footnotes and explanations not to be stated on the type-approval certificate) (1) Delete where not applicable. (2) Indicate the alphanumeric code Type-Variant-Version or TVV allocated to each type, variant and version as set out in point 2.3 of Part B of Annex I. (3) Classified according to Article 4 of and Annex I to Regulation (EU) No 168/2013, the coding shall be indicated, e.g. L3e-A1E for a low-performance Enduro motor-cycle. (4) See section 2. (5) Indicate the Member State. (6) Applicable only for type-approval of a vehicle as an exemption for new technology or new concept, pursuant to Article 40 of Regulation (EU) No 168/2013. (7) Applicable only for vehicle type-approval for a national small series, pursuant to Article 42 of Regulation (EU) No 168/2013. (8) Indicate only the latest amendment in case of an amendment of one or more Articles of Regulation (EU) 168/2013, according to the amendment applied for the EU type-approval.; (c) in Appendix 4, in Section II, the following entries 4a. and 4a.1. are inserted before entry 5.: 4a. The approval is granted/extended/refused/withdrawn(1) 4a.1. The approval is granted in accordance with Article 40 of Regulation (EU) No 168/2013 and its validity is thus limited to dd/mm/yyyy(5). (d) Section II of Appendix 5 is amended as follows: (i) the following entries 4a. and 4a.1. are inserted before entry 5.: 4a. The approval is granted/extended/refused/withdrawn(1) 4a.1. The approval is granted in accordance with Article 40 of Regulation (EU) No 168/2013 and its validity is thus limited to dd/mm/yyyy(5). (ii) entry 5. is replaced by the following: 5. Restrictions of validity(1)(5): ¦ (iii) entry 6. is replaced by the following: 6. Waivers applied(1)(5): ¦ (5) Annex VII is amended as follows: (a) in point 4., table 1 is deleted; (b) point 5. is replaced by the following: 5. Codification for the numbering system of EU type-approval certificates of systems, components and separate technical units Table 1 Codification for the numbering system of EU type-approval certificates of systems, components and separate technical units LIST I  Environmental and propulsion unit performance requirements System or component/separate technical unit (STU) Commission Delegated Regulation (EU) No alphanumerical character System: engine emissions (Euro 4 stage) 134/2014 A1 System: engine emissions (Euro 5 stage) 134/2014 A2 System: crankcase (point 1.3.1. and 1.3.2.) and evaporative emissions (point 1.4.1. to 1.4.3 of Annex IV to Regulation (EU) 168/2013) 134/2014 B1 System: crankcase (point 1.3.1. and 1.3.2.) and evaporative emissions (point 1.4.4. to 1.4.6 of Annex IV to Regulation (EU) 168/2013) 134/2014 B2 System: crankcase (point 1.3.1. and 1.3.2.) and evaporative emissions (point 1.4.7. to 1.4.8 of Annex IV to Regulation (EU) 168/2013) 134/2014 B3 System: environmental on-board diagnostic (OBD Stage I: point 1.8.1. to 1.8.2 of Annex IV to Regulation (EU) 168/2013) 134/2014 C1 System: environmental on-board diagnostic (OBD Stage II: point 1.8.3. of Annex IV to Regulation (EU) 168/2013) 134/2014 C2 System: sound level 134/2014 D System: propulsion unit performance 134/2014 E System: maximum torque and a maximum net power of a propulsion unit 134/2014 E1 STU: pollution-control device 134/2014 F STU: noise-abatement device 134/2014 G STU: exhaust device (pollution-control device and noise-abatement device) 134/2014 H LIST II  Vehicle functional safety requirements System or component/separate technical unit (STU) Commission Delegated Regulation (EU) No alphanumerical character System: braking 3/2014 J System: installation of lighting and light-signalling devices 3/2014 K System: roll-over protective structure (ROPS) 3/2014 L System: installation of tyres 3/2014 M System: installation of audible warning devices 3/2014 AA System: installation of glazing, windscreen wipers and defrosting and demisting devices 3/2014 AB System: identification of controls, tell-tales and indicators 3/2014 AC System: safety belt anchorages 3/2014 AD System: steer-ability, cornering properties and turn ability 3/2014 AE System: vehicle occupant protection, including interior fittings, head restraint and vehicle doors 3/2014 AF Component/STU: audible warning device 3/2014 N Component/STU: non-glazing front windscreen 3/2014 O Component/STU: windscreen washer device 3/2014 P Component/STU: rearward visibility device 3/2014 Q Component/STU: safety belts 3/2014 R Component/STU: seating position (saddle/seat) 3/2014 S LIST III  Vehicle construction and general type-approval requirements System or component/separate technical unit (STU) Commission Delegated Regulation (EU) No alphanumerical character System: functional on-board diagnostics (OBD Stage I: point 1.8.1. to 1.8.2 of Annex IV to Regulation (EU) 168/2013) 44/2014 T1 System: functional on-board diagnostics (OBD Stage II: point 1.8.3. of Annex IV to Regulation (EU) 168/2013) 44/2014 T2 STU: trailer coupling device 44/2014 U STU: devices to prevent unauthorised use 44/2014 V STU: passenger handholds 44/2014 W STU: footrests 44/2014 X STU: side-car 44/2014 Y STU: fuel tank 44/2014 Z (6) Annex VIII is amended as follows: (a) item 2.2.1.3.3. is replaced by the following: 2.2.1.3.3. Type II test results(3): Table 5-2 Test type II results Test HC (ppm) CO (% vol.) Lambda Engine speed (min-) Engine oil temperature (K) Measured & corrected value of absorption coefficient (m-1) PI: Low idle test  PI: High idle test  CI  Free acceleration test / Smoke opacity test results      (b) items 2.2.1.8.6. and 2.2.1.8.7. are replaced by the following: 2.2.1.8.6. CO2 emissions and fuel consumption(3) Table 5-8 Test Type VII result table for propulsions equipped with a combustion engine only or equipped with not-externally-chargeable (NOVC) hybrid electric propulsion Test Type VII Test Results (TRTTVII) Test No CO2 (g/km) Fuel consumption (l/100km) or (kg/100 km) TRTTI Measured x (1) (2) 1 2 3 TRTTI Measured Mean (1) (2) Ki (1) (3) (5) (no unit ) TRTTVIIx (1) (4) = Ki Ã  TRTTI Measured x Mean CO2 and Fuel consumption as declared by the manufacturer  2.2.1.8.7. CO2 emissions/fuel consumption (manufacturer's declared values)(3) Electric energy consumption and electric range(3): Table 5-9 Test Type VII result table for pure electric propulsion or not-externally-chargeable (NOVC) propulsions equipped with an electric motor for propulsion Measured electric energy consumption (Wh/km) Declared electric energy consumption (Wh/km) Measured electric range (km) Declared electric range (km) Pure electric powertrain NOVC hybrid electric powertrain ; (c) in point 2.2.1.10.9., Table 5-13 is replaced by the following: Table 5-13 Test result requirements regarding sound level Sound emission level Euro 4 Euro 5 Sound level limits Annex VI(D) to Regulation (EU) No 168/2013 Equivalent UNECE sound level limits to Annex VI(D) to Regulation (EU) No 168/2013 Annex VI(D) to Regulation (EU) No 168/2013 Test requirements Annex VIII to Regulation (EU) No 168/2013 UNECE Regulations referred to in Annex VI(D) to Regulation (EU) No 168/2013 UNECE Regulations referred to in Annex VI(D) to Regulation (EU) No 168/2013 Administrative requirements for vehicle subcategories regarding sound level: Vehicle (sub)categories L1e, L6e-A Annex I to UNECE Regulation No 63 UNECE Regulation No 63 L3e Annex I to UNECE Regulation No 41 UNECE Regulation No 41 L2e, L4e, L5e, L6e-B, L7e Annex I to UNECE Regulation No 9 UNECE Regulation No 9 Replacement exhaust noise-abatement devices all categories Annex I to UNECE Regulation No 92 UNECE Regulation No 92 (d) in point 2.2.1.10.11., Table 5-14 is replaced by the following: Table 5-14 Sound level test results Euro 4 or Euro 5 Vehicle category Propulsion class Euro 4 sound level limit SLEU4 (dB(A)) / Euro 4 test results TRTTIXEU4 (dB(A))& (% of SLEU4) Euro 4 sound test procedure Euro 5 sound level limit SLEU5 (dB(A)) / Euro 5 test results TRTTIXEU5 (dB(A)) & (% of SLEU5) Euro 5 sound test procedure L1e-A PI / CI / Hybrid SLEU4:63 Commission Delegated Regulation (EU) No 134/2014 Annex VIII / UNECE Regulation No 63 SLEU5: UNECE Regulation No 63 TRTTIXEU4: TRTTIXEU5: L1e-B PI / CI / Hybrid vmax  ¤ 25 km/h SLEU4:66 SLEU5: TRTTIXEU4: TRTTIXEU5: PI / CI / Hybrid vmax  ¤ 45 km/h SLEU4:71 SLEU5: TRTTIXEU4: TRTTIXEU5: L2e PI / CI / Hybrid SLEU4:76 Commission Delegated Regulation (EU) No 134/2014 Annex VIII / UNECE Regulation No 9 SLEU5: UNECE Regulation No 9 STREU4: STREU5: L3e PI / CI / Hybrid PMR  ¤ 25 SLEU4:73 UNECE Regulation No 41 SLEU5: UNECE Regulation No 41 TRTTIXEU4: TRTTIXEU5: PI / CI / Hybrid 25 < PMR  ¤ 50 SLEU4:74 SLEU5: STREU4: STREU5: PI / CI / Hybrid PMR > 50 SLEU4:77 SLEU5: TRTTIXEU4: TRTTIXEU5: L4e PI / CI / Hybrid SLEU4:80 Commission Delegated Regulation (EU) No 134/2014 Annex VIII / UNECE Regulation No 9 SLEU5: UNECE Regulation No 9 TRTTIXEU4 TRTTIXEU5: L5e-A PI / CI / Hybrid SLEU4:80 Commission Delegated Regulation (EU) No 134/2014 Annex VIII / UNECE Regulation No 9 SLEU5: UNECE Regulation No 9 STREU4: STREU5: L5e-B PI / CI / Hybrid SLEU4:80 SLEU5: STREU4: STREU5: L6e-A PI / CI / Hybrid SLEU4:80 Commission Delegated Regulation (EU) No 134/2014 Annex VIII / UNECE Regulation No 63 SLEU5: UNECE Regulation No 63 TRTTIXEU4: TRTTIXEU5: L6e-B PI / CI / Hybrid SLEU4:80 Commission Delegated Regulation (EU) No 134/2014 Annex VIII / UNECE Regulation No 9 SLEU5: UNECE Regulation No 9 TRTTIXEU4: TRTTIXEU5: L7e-A PI / CI / Hybrid SLEU4:80 SLEU5: TRTTIXEU4: TRTTIXEU5: L7e-B PI / CI / Hybrid SLEU4:80 SLEU5: TRTTIXEU4: TRTTIXEU5: L7e-C PI / CI / Hybrid SLEU4:80 SLEU5: TRTTIXEU4 TRTTIXEU5: (e) items 2.2.1.10.12.and 2.2.1.10.13. are replaced by the following: 2.2.1.10.12. Stationary sound level: ¦dB(A) at engine speed: ¦min-1 2.2.1.10.13. Replacement noise-abatement device(s) make(s) and type(s) (3): ¦; (f) the following item 2.2.1.10.14. is inserted: 2.2.1.10.14. Location of the type-approval number (add drawings, photographs) (3): ¦. (1) (+) x= yes -= no or not separately available o= optional. (2) (++) d= directly on control, indicator or tell-tale c= in close vicinity. (3) (+) x= yes -= no or not separately available o= optional. (4) (++) d= directly on control, indicator or tell-tale c= in close vicinity.; (*) OJ L 120, 7.5.2011, p. 1. (**) OJ L 72, 14.3.2008, p. 1. (1) Where applicable. (2) Round to 2 decimal places. (3) Round to 4 decimal places. (4) Round to 0 decimal places (5) Set Ki = 1 in case: (a) the vehicle is not equipped with a periodically regenerating emission abatement system or; (b) the vehicle is not a hybrid electric vehicle.